department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc psi posts-103748-03 uilc memorandum for robin herrell special counsel cc lm hmt cin from kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc psi subject request for supplemental advice on retread or recap tires this chief_counsel_advice supplements the advice previously issued in this matter on date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent our previous chief_counsel_advice advice considered the proper accounting treatment of the cost of retread or recap tires hereinafter retread tires for taxpayers electing to account for this cost under the original tire capitalization method described in sec_5 of revproc_2002_27 2002_17_irb_802 the otc method as well as for taxpayers not electing to account for this cost under the otc method you have asked us to clarify the portion of our advice that concerns taxpayers that did not elect to use the otc method to account for the cost of their retread tires it has been suggested that in accordance with our advice such non-electing taxpayers generally should deduct the cost of all retread tires as discussed below the advice does not support this proposition the advice makes clear that taxpayers not electing to account for the cost of original tires and replacement tires for all qualifying vehicles under the otc method may not treat retread tires used as the original or replacement set of tires on newly acquired tractors trailers and or trucks as part of the vehicle for depreciation purposes but instead must treat these tires as separate assets as such the cost of retread tires must be capitalized and recovered through depreciation unless the tires are consumable in less than one year see 47_bta_292 revrul_59_249 1959_2_cb_55 the advice makes no statement regarding the useful_life of retread tires the useful_life of a particular taxpayer’s retread tires is a question of fact subject_to verification upon audit posts-103748-03 in addition we note that the cost of retreading tires must be capitalized if the retreading process appreciably prolongs a tire’s original useful_life or materially increases its value see sec_1_162-4 of the income_tax regulations it is our understanding that tires are put through the retreading process when they are no longer usable because of low tread depth presumably the tires have little value at this point after the retreading process the tires are again usable and according to our information are generally worth about of the value of new tires therefore the retreading process appears to appreciably prolong a tire’s original useful_life or materially increases its value however these conclusions can only be reached by factual inquiry if you have any questions on this matter contact at kathleen reed kathleen reed cc
